Name: 1999/303/EC: Commission Decision of 12 April 1999 on a common technical regulation for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment supporting the voice telephony justified case service in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signalling (notified under document number C(1999) 874) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  information technology and data processing;  technology and technical regulations;  executive power and public service
 Date Published: 1999-05-06

 Avis juridique important|31999D03031999/303/EC: Commission Decision of 12 April 1999 on a common technical regulation for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment supporting the voice telephony justified case service in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signalling (notified under document number C(1999) 874) (Text with EEA relevance) Official Journal L 118 , 06/05/1999 P. 0055 - 0059COMMISSION DECISIONof 12 April 1999on a common technical regulation for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment supporting the voice telephony justified case service in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signalling(notified under document number C(1999) 874)(Text with EEA relevance)(1999/303/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 concerning telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity(1), and in particular Article 7(2), second indent, thereof,(1) Whereas the Council Decision 98/482/EC of 20 July 1998 on a common technical regulation for the attachment requirements for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment (excluding terminal equipment supporting the voice telephony justified case service) in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signalling(2) excludes terminal equipment supporting the voice telephony justified case service;(2) Whereas the Commission has identified that terminal equipment supporting the voice telephony justified case service should be covered by a common technical regulation; and has identified the associated scope statement;(3) Whereas the technical development of the corresponding harmonised standard is sufficiently advanced that its content is known to differ only marginally from that of the harmonised standard referenced by the Council Decision 98/482/EC; whereas it is therefore opportune that the existing harmonised standard should be adopted, with minor exclusions, to provide a basis for the attachment requirements for terminals supporting the voice telephony justified case service; whereas this can be achieved through this Commission Decision which is complementary to Decision 98/482/EC; whereas this will have the effect that the same harmonised standard will be used for the attachment requirements for all kinds of terminals connected to the PSTN; whereas such application of essential requirements with discernment, taking account of the state of the art and economic benefits, is foreseen in the recitals of Directive 98/13/EC;(4) Whereas the technical development of the national public telephone networks have taken place continuously during the course of the 20th century, and that because these developments were initially undertaken independently, important technical differences wil remain between networks;(5) Whereas technical differences in PSTNs exist, and that the most significant of these are described in the European Telecommunications Standards Institute's (ETSI) guide EG 201 121;(6) Whereas this guide may contain useful information for the manufacturer;(7) Whereas notified bodies shall therefore ensure that manufacturers are aware of these differences;(8) Whereas it should be possible to continue to approve terminal equipment according to national regulation for a transitional period;(9) Whereas manufacturers shall associate a notice with all products approved under this Decision; whereas manufacturers shall make a network compatibility declaration; whereas notified bodies shall ensure that manufacturers are aware of these obligations; whereas notified bodies shall inform other notified bodies of the network compatibility declarations whenever approval is granted under this Decision;(10) Whereas equipment falling within the scope of this Decision that has been approved under national regulations before the end of the transitional period may continue to be placed on that national market and put into service;(11) Whereas the common technical regulation provided for in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 11. This Decision shall apply to terminal equipment which is intended to be connected to an analogue PSTN and falls within the scope of the harmonised standard referred to in article 2(1) of Commission Decision 98/576/EC(3).2. This Decision establishes a common technical regulation covering the attachment requirements for analogue PSTN terminal equipment referred to in paragraph 1, where network addressing, if provided is by means of DTMF. This Decision does not cover requirements relating to the inter-working of terminal equipment via the public telecommunications network, as specified in Article 5(g) of Directive 98/13/EC.Article 21. The common technical regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Articles 5(d) and (f) of Directive 98/13/EC. The reference to the standard is set out in Annex I.2. The common technical regulation allows terminals:(a) to be tested in a smaller range of feeding conditions as laid down in Annex IV, point 1;(b) which are not intended to be connected to any PSTN supplying a loop current of less than 18 mA, to be tested in a smaller range of feeding conditions as laid down in Annex IV, point 2.3. Terminal equipment covered by Article 1(2) of this Decision shall comply with the common technical regulation referred to in paragraphs 1 and 2, shall meet the essential requirements referred to in Articles 5(a) and (b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC(4) and 89/336/EEC(5).Article 31. Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards terminal equipment covered by Article 1(2) of this Decision, use or ensure the use of the applicable parts of the harmonised standard referred to in Article 2(1).2. Notified bodies shall ensure that:(a) manufacturers or other applicants for approval are aware of the advisory notes contained in ETSI guide EG 201 121 including any amendments thereto; and(b) manufacturers are aware that they must attach a notice of the form given in Annex II with all products approved under this Decision; and(c) manufacturers make the network compatibility declarations of the form given in Annex III.3. Notified bodies shall inform other notified bodies of the network compatibility declarations made when approval is granted under this Decision.Article 41. National type approval regulations covering equipment within the scope of the harmonised standard referred to in Article 2(1) shall not further apply with effect from 15 months after the notification of this Decision.2. Terminal equipment, approved under such national type approval regulations may continue to be placed on the market and put into service.Article 5This Decision is addressed to the Member States.Done at Brussels, 12 April 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 74, 12.3.1998, p. 1.(2) OJ L 216, 4.8.1998, p. 8.(3) OJ L 278, 15.10.1998, p. 40.(4) OJ L 77, 26.3.1973, p. 29.(5) OJ L 139, 23.5.1989, p. 19.ANNEX IReference to the harmonised standard applicableThe harmonised standard referred to in Article 2 of this Decision is:Attachment requirements for pan-European approval for connection to the analogue public switched telephone networks (PSTNs) of TE (excluding TE supporting the voice telephony service) in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signallingETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR 21 - January 1998(excluding the foreword and the limitation of scope to terminal equipment not supporting the voice telephony justified case service)Additional informationThe European Telecommunications Standards Institute is recognised according to Council Directive 98/34/EC(1).The harmonised standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Directive 98/34/EC.The full text of the harmonised standard referenced above can be obtained from:European Telecommunications Standards Institute 650, route des Lucioles F - 06921 Sophia Antipolis CedexorEuropean Commission,DGXIII/A/2 - (BU 31, 1/7)Rue de la Loi/Wetstraat 200 B - 1049 Brusselsor from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet under address www.ispo.cec.be.(1) OJ L 204, 21.7.1998, p. 37.ANNEX IIText of the notice which manufacturers shall associate with products approved pursuant to this Decision"The equipment has been approved pursuant to Commission Decision 1999/303/EC for pan-European connection to the public switched telephone network (PSTN). However, due to differences between the individual PSTNs provided for in different countries, the approval does not, of itself, give an unconditional assurance of successful operation on every PSTN network termination point.In the event of problems, you should contact your equipment supplier in the first instance."Note:The manufacturer should ensure that the vendor and user of the equipment is clearly informed of the above information by means of packaging and/or user manuals (or other forms of user instructions).ANNEX IIINetwork compatibility declaration to be made by the manufacturer to the notified body and the vendorThis declaration will indicate the networks with which the equipment is designed to work and any notified networks with which the equipment may have inter-working difficulties.Network compatibility declaration to be made by the manufacturer to the userThis declaration will indicate the networks with which the equipment is designed to work and any notified networks with which the equipment may have inter-working difficulties. The manufacturer shall also associate a statement to make it clear where network compatibility is dependent on physical and software switch settings. It will also advise the user to contact the vendor if it is desired to use the equipment on another network.ANNEX IV1. Range of feeding conditionsThe following relaxation applies to requirements of the standard referred to in Annex I in clauses 4.6.2, 4.7 (including all applicable subclauses) and 4.8 (including all applicable subclauses).The resistor of 3200 Ã © shall be replaced by a resistor of 2800 Ã ©.2. Range of feeding conditions for terminal equipment not intended to be connected to any PSTN supplying a loop current of less than 18 mAThe following relaxation applies to requirements of the standard referred to in Annex I in clauses 4.6.2, 4.7 (including all applicable subclauses) and 4.8 (including all applicable subclauses).For terminal equipment declared by the manufacturer for use only on lines providing a loop current of 18mA or greater, the resistor of 2800 Ã © shall be replaced by a resistor of 2300 Ã ©.